Citation Nr: 1623311	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  08-28 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Navy from July 1990 to January 1992, with service in the Gulf War. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

An April 2014 Board decision denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disability and a back disability. In August 2015 the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the portion of the April 2014 Board decision that denied entitlement to service connection for an acquired psychiatric disability. As such, the issue of service connection for an acquired psychiatric disability is again before the Board. The issue of service connection for a back disability was not appealed, and was deemed abandoned by the Court. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's acquired psychiatric disability, to include major depressive disorder, is causally related to his active service.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder with anxiety have been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for an acquired psychiatric disability. He alleges that his current psychiatric disability, to include major depressive disorder and anxiety was incurred in active duty service, and his symptoms have persisted since. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty. 38 U.S.C.A. 
 §§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in-service, and (3) a nexus between the in-service injury or disease and the current disability. See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16   (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

First, the Veteran has a current diagnosis of major depressive disorder. See July 2001 treatment record. Further, VA treatment records note ongoing treatment for major depressive disorder and anxiety. Thus, the first element of service connection, a current disability, is satisfied. 
Second, the Veteran has reported he began experiencing symptoms of depression and anxiety in-service and these have persisted since service. The Veteran's service treatment records (STRs) confirm the Veteran underwent a psychiatric evaluation in January 1992 in service. See January 14, 1992 STRs. The Veteran underwent a psychiatric evaluation after talking to another shipmate about "doing something harmful to himself" and expressing suicidal ideation. The January 1992 examiner noted the Veteran did not have a major mental disease or defect, and diagnosed the Veteran with a personality disorder noting a history of passive aggressive and immature traits. Id. In addition, the Veteran reported thoughts of anxiety and depression. See January 13, 1992 STRs. As such, the Board finds that an in-service, event, injury or disease, satisfying the second element of service connection is met.

Finally, concerning the nexus element of service connection, the Veteran was afforded a VA examination in February 2012. The VA examiner opined that the Veteran's major depressive disorder was less likely than not caused by or a result of active duty service. See February 2012 VA examination. The examiner reasoned that in service, the Veteran was not diagnosed with any major psychiatric illness, and was found to have passive aggressive and immature personality traits. The examiner found that the Veteran's current psychiatric illness, to include major depressive disorder, was less likely than not related to his military service. Id. However, the VA examination was inadequate because the examiner failed to address whether the evidence of record supported an in-service incurrence rather than merely an in-service diagnosis of an acquired psychiatric disability, particularly in light of the Veteran's symptoms of suicidal thoughts and depression. See August 2015 Court Memorandum Decision. The Board finds the February 2012 VA examination lacks probative value.

A private opinion from April 2016 has been made part of the claims file. See April 2016 private opinion. The psychologist opined that it was more likely than not that the Veteran, in January 1992 at the time of his hospitalization, was experiencing symptoms of depression corresponding with a diagnosis of major depressive disorder.  The psychologist found that the Veteran's symptoms in service did not support the diagnosis of a personality disorder, but rather were more indicative of an Axis I mood disorder. Further, the psychologist noted that a pattern of recurrent major depression has been present since the Veteran's discharge from service. Id. The private opinion is based on accurate facts, a thorough review of the Veteran's claims file and in-service events and is therefore entitled to significant probative weight. 

The Board has a positive private medical opinion and competent and credible testimony from the Veteran regarding his symptoms beginning in service. Therefore, the Board finds that it is at least as likely as not that the Veteran's acquired psychiatric disability, to include major depressive disorder is related to his active duty service. Thus, service connection for an acquired psychiatric disability is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.101 (2015).  


ORDER

Service connection for an acquired psychiatric disability is granted. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


